Exhibit 10.17














March 16, 2005




ViewSonic Corporation
381 Brea Canyon Road
Walnut, CA 91789





 
Re:
The Fee Agreement (“Fee Agreement”) between ViewSonic Corporation and The CIT
Group/Business Credit, Inc. (Agent).



Gentleman:


Reference is made to that certain Fee Agreement dated December 18, 2001 between
you and Agent in reference to that certain Financing Agreement also dated as of
December 18, 2001.


This will confirm our agreement that upon execution of that certain Second
Amendment (“Second Amendment”) to Financing Agreement between you and Agent of
even date and upon satisfaction of the conditions thereto set forth in Section 5
of the Second Amendment, the Administrative Management Fee set forth in the
third paragraph of Fee Agreement shall no longer be charged and shall be of no
further force or effect. In all other respects, the Fee Agreement shall remain
effective.


Very truly yours,


The CIT Group/Business Credit, Inc.




By:      /s/ Steven Ogus                                                   


Title:    Vice President                                                     


Agreed:


ViewSonic Corporation






By:    /s/ James A. Morlan             
James A. Morlan


Title:    CFO                         
